Mr. Justice Leech delivered the opinion of the court: The claim in this case is for the repayment of excess taxes paid by the claimant. The facts are not in controversy in this case and are substantially the same as those in the case of Altorfer Brothers Company, in which we have filed an opinion today. The questions of law involved'are' also the same. There is no question involved here of the Statute of Limitations. For the reasons given in the Altorfer case, we, therefore, are of the opinion that this claimant is entitled to the refund of excess taxes paid aggregating $55,104.46 and that the State should in equity and good conscience repay this sum. The sum is hereby awarded.